Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 03/15/2021. Claims 1-20 are pending. Claims 17-20 are withdrawn as being directed to a non-elected invention. A first action on the merits of claims 1-20 is as follows.
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2018 and 12/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 line 2; omit the space in the word surface such that “surf ace” reads “surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Vetter (U.S. PGPub No. 2015/0128413).
Regarding claim 1, Vetter teaches a ruggedized penetrating electrode array system (Fig 4) comprising: a probe assembly having one or more elongate shanks (electrode probe array 78a comprising multiple probes 80a ); the one or more elongate shanks having one or more electrodes disposed on at least one exterior surface thereof (Figs 5-6, electrodes 88); a backend structure (Fig 4 probe platform 76), wherein a proximal end of the elongate shank is secured to the backend structure (Fig 4 proximal ends of probes 80a are connected to lower face wall 76F of probe platform 76); and an elongate carrier secured to the backend structure and extending away from the backend structure toward the distal end of the elongate shank, the elongate carrier being more rigid than the elongate shank ([0043] disclosing a rigid elongate carrier attached to each shank to facilitate insertion into tissue).
Regarding claim 2, Vetter further teaches wherein the backend structure and the elongate carrier are integrally formed ([0043] neural probes are integrated during fabrication on a carrier, both of which are integrally formed with the backend structure).
Regarding claim 4, Vetter further teaches a plurality of elongate shanks and a corresponding plurality of elongate carriers (Fig 4 probes 80A, 80B, 80C, and 80D with elongate carriers as disclosed in [0043]).
Regarding claims 5-7, Vetter further teaches wherein the backend structure further includes at least one lip protruding up from a top surface of the backend structure (Fig 21, ; wherein the at least one lip has a thickness substantially equivalent to a thickness of a thin-film interconnect structure (Figs 4-5 and 21, bond plate pad 82 has thickness similar to lip of platform 76; bond plate pad 82 interconnects traces and electrodes 88 with ribbon cable 16); and wherein the thin-film interconnect structure is coupled to a flexible cable extending to a backend electronics housing (Fig 7 and 13, pond pad connected to ribbon cable 16/102/106/110/114 connected to electronics circuit housing 14).
Regarding claim 8, Vetter further teaches wherein the backend structure is secured to a probe platform (Fig 5 bond pad plate 82 is probe platform secured to backend structure 76).
Regarding claim 10, Vetter teaches a neural probe electrode system (Fig 4) comprising: a probe platform configured to receive at least one probe array (Fig 4 and 21, silicone layers 202A/202B of platform section 210 receive probe array 90A-D); a first probe array having a first plurality of probes (Fig 4 first probe array interpreted as rightmost probes 80A, 80B, 80C, and 80D), a probe of the first plurality being supported by an elongate carrier that is more rigid than the probe ([0043]); and a backend structure coupled to proximal ends of the first plurality of probes (Fig 4 probe platform 76 defines backend structure coupled to proximal ends of probes), the elongate carriers being secured to the backend structure ([0043] neural probes are integrated during fabrication on a carrier, both of which are integrally formed with the backend structure).
Regarding claim 11, Vetter further teaches wherein the backend structure includes at least one lip to define a channel through which a thin-film interconnect extends (Fig 4 & 21, sections 206A and 206B form a lip extending upward from atop surface of silicon layers , the channel being defined by the backend structure and the probe platform (Fig 4 & 21, slots 116/118/120/122 and corresponding lips are formed by silicone layers 202A/202B, 206A/206B, and general structure of platform 76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of Tabada (U.S. PGPub No. 2010/0331935).
Regarding claim 3, Vetter teaches the device of claim 1 as stated above, Vetter further teaches wherein a proximal portion of the elongate shank is inserted into a slot formed in the backend structure (Fig 4 slot 116; Fig 21 and [0048] disclosing neural probe array seated into slot 116).
Vetter is silent to the specific structure of the elongate carrier and therefore fails to explicitly teach wherein the proximal portion of the elongate carrier is inserted into the slot of the backend structure.
In related prior art, Tabada teaches a similar neural probe electrode system wherein a similar elongate carrier (Fig 1 rigid spine 30) is secured to a similar elongate shank (Fig 1 probe body 11) along an entire length of the elongate shank (see Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carriers of Vetter in view of Tabada to incorporate the elongate carriers of Tabada that extend across an entire length of the elongate shanks such that a proximal portion of the elongate carriers are inserted into a slot formed on the backend structure. Providing such an elongate carrier would advantageously structurally reinforce the probe body and enable the probe body to penetrate neural tissue ([0014]).
Regarding claim 9, Vetter further teaches wherein the backend structure has a slot that receives the proximal end of the elongate shank ((Fig 4 slot 116; Fig 21 and [0048] disclosing neural probe array seated into slot 116).
Vetter is silent to any specific structure of the elongate carrier and therefore fails to explicitly teach wherein the slot receives a proximal end of the elongate carrier and wherein a distal end of the elongate carrier is tapered such that a thickness of the elongate carrier decreases in a direction towards the distal end of the elongate carrier.
Tabada teaches a similar neural probe electrode system wherein a similar elongate carrier (Fig 1 rigid spine 30) is secured to a similar elongate shank (Fig 1 probe body 11) along an entire length of the elongate shank (see Fig 1); and wherein a distal end of the elongate carrier is tapered such that a thickness of the elongate carrier decreases in a direction towards the distal end of the elongate carrier (Fig 1 pointed insertion tip 32 of spine 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carriers of Vetter in view of Tabada to incorporate the elongate carriers of Tabada that extend across an entire length of the elongate shanks such that a proximal portion of the elongate carriers are inserted into the slot formed oand the elongate carrier is tapered. Providing such an elongate carrier would advantageously structurally reinforce the probe body and enable the probe body to penetrate neural tissue ([0014]). Providing the tapered tip of the elongate carrier also advantageously enables the device to penetrate tissue via the tapering while also minimizing risk of nerve damage due to the narrower profile ([0014]).
Regarding claim 13, Vetter teaches the device of claim 10 as stated above. Vetter further teaches wherein the backend structure has a plurality of slots (Fig 4 slots 116/118/120/122), each slot receiving a proximal end of a corresponding probe of the first plurality of probes (Fig 4 first probe array interpreted as rightmost probes 80A, 80B, 80C, and 80D; each probe corresponds to a one of slots 116/118/120/122).
Vetter is silent to the specific structure of the elongate carrier and therefore fails to explicitly teach wherein each slot receives a proximal end of the elongate carrier supporting the corresponding probe.
In related prior art, Tabada teaches a similar neural probe electrode system wherein a similar elongate carrier (Fig 1 rigid spine 30) is secured to a similar elongate shank (Fig 1 probe body 11) along an entire length of the elongate shank (see Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carriers of Vetter in view of Tabada to incorporate the elongate .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of Seymour (U.S. PGPub No. 2009/0299167).
Regarding claim 14, Vetter teaches the device of claim 10 as stated above. 
Vetter is silent to the structure of the elongate carrier.
In related prior art, Seymour teaches a similar neural probe electrode system (See Figs 1-3) wherein a similar elongate carrier includes a pointed distal end that extends beyond a distal end of the probe (Fig 3a backbone portion 9 with tapered tip 7 extends beyond distal end of LEP portion 11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carriers of Vetter in view of Seymour to incorporate the elongate carriers of Seymour that includes a pointed distal end that extends beyond a distal end of the probe. Providing such an elongate carrier with a pointed distal end would structurally reinforce the probe body and enable the probe body to penetrate neural tissue ([0038]).
Claims 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of Seymour-2 (U.S. PGPub No. 2011/0112591).
Regarding claim 12, Vetter teaches the device of claim 10 as stated above. 
Vetter is silent to the structure of the elongate carrier and therefore fails to explicitly teach wherein the probe has a first protrusion that is generally semi-circular and a second 
In related prior art, Seymour-2 teaches a similar elongate carrier for a neural probe electrode system (Fig 6A-B waveguide 120; [0023]) the elongate carrier has a flat surface, and the probe is fixed to the flat surface (Fig 6A-B, waveguide 120 has flat surface where neural device 110 is fixed). Seymour-2 further teaches wherein the elongate carrier and probe are connected via a protrusion and corresponding grooves (Fig 15D and [0060-0061]; waveguide 120 and neural device are connected via tabs and corresponding alignment holes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carrier and probe connection of Vetter in view of the Seymour-2 to incorporate protrusions and corresponding groove connection of Seymour-2. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism for another well-known coupling mechanism to yield the predictable result of securely coupling the elongate carrier with the corresponding probe ([0061]).
Vetter/Seymour-2 fail to teach wherein a first protrusion is generally semi-circular and a second protrusion is generally rectangular.
However, the instant application fails to provide criticality to the claimed shapes of the first and second protrusions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Vetter in view of Seymour-2 to incorporate the first and second protrusions with generally semi-circular and rectangular shapes. Doing so would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed protrusion was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, Vetter teaches the device of claim 10 as stated above.
Vetter is silent to the thickness of the elongate carrier and the thinness of the probe. 
In related prior art, Seymour-2 teaches a similar neural probe electrode system wherein a similar elongate carrier provides stiffness to a probe for tissue penetration (Fig 6A-B and [0023], waveguide 120 provides rigidness to neural probe 110). Seymour-2 further teaches wherein the elongate carrier is relatively thick and the probe is relatively thin ([0023]).
Vetter/Seymour-2 discloses substantially all the limitations of the claim(s) except that the thickness of the elongate carrier is 10 times greater than a thickness of the probe. However, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the elongate carrier to be 10 times greater than the thickness of the probe to arrive at the device of claim 15. Doing so would be obvious to one of ordinary skill in the art since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the dimensions of the Vetter/Seymour-2 combination would perform equally well to the claimed dimensions in that both configurations provide the probe with sufficient rigidness to pierce tissue without buckling (Vetter [0043]; Seymour-2 [0023]).
Regarding claim 16, Vetter teaches the device of claim 10 as stated above.
Vetter fails to teach wherein the probe includes a protrusion on a back side of the probe, the protrusion configured to mate with a groove on meeting surface of the elongate carrier.
In related prior art, Seymour-2 teaches a similar elongate carrier for a neural probe electrode system (Fig 6A-B waveguide 120; [0023]). Seymour-2 further teaches wherein the elongate carrier and probe are connected via a protrusion and corresponding grooves (Fig 15D and [0060-0061]; waveguide 120 and neural device are connected via tabs and corresponding alignment holes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carrier and probe connection of Vetter in view of the Seymour-2 to incorporate the protrusion and groove connection of Seymour-2 to arrive at the device of claim 16. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism for another well-known coupling mechanism to yield the predictable result of securely coupling the elongate carrier with the corresponding probe ([0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794